Denied and Opinion Filed December 21, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01518-CV

                  IN RE TEXAS HEALTH MANAGEMENT, LLC, Relator

                  Original Proceeding from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-00125-2018

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Francis
       In this original proceeding, relator seeks a writ of mandamus ordering the trial court to

strike the real party in interest’s motion for sanctions and motion for entry of final judgment, which

are set for hearing in the trial court on January 18, 2019. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

       “Due to the extraordinary nature of the remedy, the right to mandamus relief generally

requires a predicate request for action by the respondent, and the respondent’s erroneous refusal

to act.” In re Coppola, 535 S.W.3d 506, 510 (Tex. 2017) (orig. proceeding) (citing In re Perritt,

992 S.W.2d 444, 446 (Tex. 1999) (orig. proceeding)). Here, relator complains of no action by the

trial court for this Court to review for an abuse of discretion, and the record includes nothing to

show that relator asked the trial court for the relief it now seeks from this Court. Relator has not
argued or shown that the facts of this case present one of the “rare occasions” in which the

predicate-request requirement should be relaxed. See id. Based on the record before us, we

conclude relator has not shown it is entitled to mandamus relief. Accordingly, we deny relator’s

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE


181518F.P05




                                                  –2–